RESOLUCIÓN
Con el propósito de aclarar el procedimiento para aten-der las solicitudes de órdenes de protección, así como el de uniformar las normas aplicables a las intercesoras e inter-cesores en los casos de violencia doméstica, se añade una nueva Regla 42 y se renumeran las reglas vigentes desde la Regla 42 hasta la Regla 45 para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. Ap. II-B, de manera que lean como sigue:

Regla 42. Solicitudes de órdenes de protección y participación de intercesoras o intercesores en asuntos bajo la Ley para la Prevención e Intervención con la Violencia Doméstica.

(a) Las órdenes de protección solicitadas bajo la Ley Núm. 54 de 15 de agosto de 1989, Ley para la Prevención de Interven-ción con la Violencia Doméstica, 8 L.P.R.A. see. 601 et seq., se-rán atendidas por el Juez o la Jueza Municipal ante quien se presente la solicitud. Las solicitudes de órdenes de protección no estarán sujetas a las Reglas 3.1 y 3.5 de las Reglas de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, sobre competencia y traslado.
(b) Las normas aplicables a las intercesoras o a los interceso-res en casos bajo la Ley Núm. 54, supra, serán las siguientes:
(1) Se autoriza a las intercesoras o a los intercesores debida-mente cualificados a acompañar durante el proceso judicial a *404aquellas personas que aleguen ser víctimas bajo la Ley Núm. 54, supra.
(2) Una intercesora o un intercesor debidamente cualificado es toda persona que tenga adiestramiento o estudios acredita-dos en el área de consejería, orientación, psicología, trabajo social o intercesoría legal y sea autorizado por escrito para des-empeñarse como tal, a través del Director o de la Directora Administrativa de los Tribunales.
(3) Las intercesoras o los intercesores que actualmente acom-pañan a las víctimas de violencia doméstica durante los proce-sos judiciales, podrán continuar ejerciendo su función mientras se le extiende la autorización escrita aquí dispuesta. La Oficina de Administración de los Tribunales proveerá el formulario para solicitar esta autorización.
(4) La participación de las intercesoras o de los intercesores en los procedimientos bajo la Ley Núm. 54, supra, consiste en acompañar a la víctima a las visitas y proveerle el apoyo emo-cional, la orientación y la asistencia que sean necesarios du-rante el proceso judicial, sin incluir asesoramiento ni represen-tación legal.

Regla 43. Otros asuntos


Regla 44. Disposiciones supletorias


Regla 45. Obligatoriedad de las reglas


Regla 45. Vigencia

Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo